UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1985


CONSUELO JORDAN,

                Plaintiff - Appellant,

          v.

PAUL QUANDER, Former Director; JASPER OMAR, Former Director;
SUSAN SHAFFER, PSA Director; ERIC H. HOLDER, Jr., Attorney
General; CATHY LANIER, Chief of Police,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-00027-TSE-TCB)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Consuelo Jordan, Appellant Pro Se.       Benjamin Todd Hickman,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
James C. McKay, Jr., OFFICE OF THE ATTORNEY GENERAL FOR THE
DISTRICT OF COLUMBIA, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Consuelo    Jordan   appeals    the   district    court’s   order

dismissing her employment discrimination claims pursuant to Fed.

R. Civ. P. 12(b)(2), (3), and (6).           We have reviewed the record

and find no reversible error.             Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.            Jordan v. Quander, No. 1:14-cv-

00027-TSE-TCB (E.D. Va. filed July 22, 2014, entered July 23,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument    would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                     2